Delany, J. Com. App.
— Appellants insist that the east line of the Anderson survey should be carried eastwardly to the west line of the Burns, because the Burns is the older survey, and the field notes of the Anderson call for its west line.
They refer us to a number of cases which recognize the rule that a call for a marked line, as for the line of an older survey, will ordinarily control a call for course and distance. But it seems to us that appellants are resorting to that rule in a case to which it does not properly apply. The rule finds its proper application in cases where the line which is sought has never been established on the ground; or, if established, has been lost. Thus it often happens that a surveyor, instead of running entirely around, a tract of land and establishing all its lines, will run out and mark the first line, and for the opposite line will call for the line of a neighboring survey, which he supposes to be at the distance called for.
In such a case the rule referred to requires us to run to the line called for, though the distance be greater than the distance called for in the field notes.
Suppose, however, that the surveyor actually establishes all the lines of the land by an actual survey, but makes the mistake of supposing that one of the lines coincides with a line of a neighboring survey, and calls for that line.
How, the line of the neighboring survey, instead of being where the surveyor supposed it to be, is three hundred varas to the eastward. Must we then move the line which was actually established, in order that it may coincide with the line called for ? By no means. For when we have found the footsteps of the surveyor, we have found the great object of our search. We know where the line was actually established, and we have no further use for the rule, which is useful as a guide only in doubtful cases. See Stafford v. King, 30 Tex., 258, and cases cited.
In the case before us, there seems never to have been any doubt that the surveyor established on the ground the northeast corner and the east line of the Anderson survey. The survey contains its full amount of land, and there is no ground of complaint about it.
This controversy has arisen out of the fact that the surveyor by *613mistake supposed the east line of the Anderson to coincide with the west line of the Burns, and so called for that line. This mistaken call for the Burns line should be rejected. This disposes of the case. Our opinion is that the judgment should be affirmed.
Affirmed.
[Opinion adopted May 9, 1881.]